Exhibit 99.1 Investor Relations: Deborah Abraham Vice President, Investor Relations (212) 287-8289 FOR IMMEDIATE RELEASE WARNACO REPORTS FIRST QUARTER 2008 RESULTS Company Raises Adjusted Fiscal 2008 Guidance NEW YORK May 12, 2008 The Warnaco Group, Inc. (NASDAQ: WRNC) today reported results for the first quarter ended April 5, 2008. For the first quarter: · Net revenues rose 18% compared to the prior year quarter · Gross margin increased 270 basis points to 44% of net revenues · Operating margin declined 150 basis points to 10% of net revenues · Income from continuing operations declined $0.51to $0.15 per diluted share For the first quarter, on an as adjusted (non-GAAP) basis (excluding businesses to be discontinued in fiscal 2008, pension income, certain tax items (which includes a non-recurring tax charge related to the repatriation of the proceeds from the previously announced sale of Lejaby®) and restructuring expenses): · Net revenues rose 21% over the prior year quarter · Gross margin increased 270 basis points to 45% of net revenues · Operating margin increased 230 basis points to 13% of net revenues · Income from continuing operations increased $0.28 to $0.99 per diluted share The Company notes that the quarter ended April 5, 2008 comprised 14 weeks compared to 13 weeks in the prior year period.Revenues related to the extra week were approximately $23 million. The accompanying tables provide a reconciliation of actual results to the as adjusted results. The Company believes it is valuable for users of the Company’s financial statements to be made aware of the as adjusted financial information, as such measures are used by management to evaluate the operating performance of the Company's continuing businesses on a comparable basis. “We are off to a strong start in 2008.Our strategies to maximize the opportunities in our Calvin Klein businesses, continue our global expansion and grow our direct-to-consumer platform are clearly working,” commented Joe Gromek, Warnaco’s President and Chief Executive Officer.“The Company experienced powerful top line growth, with international revenues increasing to 54% of the Company total as a result of continued expansion of our direct-to-consumer businesses.” Mr.
